In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00962-CR
____________

IN RE CHARLES R. EDWARDS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Charles R. Edwards, has filed a pro se petition for writ of mandamus,
requesting that this Court compel respondent to set aside the amended supplemental
complaint filed in cause number 1167894 and to vacate the judgment of conviction
in trial court cause number 1167894. (1)  Relator's petition does not meet the
requirementsof the Texas Rules of Appellate Procedure.   For example, it does not
include a table of contents, index of authorities, an appendix that contains a certified
or sworn copy of any order complained of.  See Tex. R. App. P. 9.5, 52.3(b), (c), (k). 
	In addition, there are three prerequisites for the issuance of a writ of mandamus
by an appellate court, namely:  (1) the lower court must have a legal duty to perform
a nondiscretionary act; (2) the relator must make a demand for performance; and (3)
the subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided
us with a record that shows that he made any request of respondent to perform a
nondiscretionary act that respondent refused.  This Court has previously stated, that
although we generously  read  a pro se litigant's petition in an original proceeding,
we will hold "the relator to the same procedural standards we apply to other litigants."
Id at 426.  Relator has not provided us with a record that shows that he is entitled to
mandamus relief. (2) 
	The petition for writ of mandamus is therefore denied.
	Any pending motions are denied as moot.
	It is so ORDERED.
 PER CURIAM

Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator names as respondent, the Honorable Jan Krocker, Judge, 184th District
Court, Harris County, Texas.
2.             
          
             
          
       -